         Case 1:19-cv-07136-LLS Document 66 Filed 05/12/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AMERICAN BROADCASTING
 COMPANIES, INC., DISNEY
 ENTERPRISES, INC., TWENTIETH
 CENTURY FOX FILM CORPORATION,
 CBS BROADCASTING INC., CBS STUDIOS                   No. 19-cv-7136
 INC., FOX TELEVISION STATIONS, LLC,
 FOX BROADCASTING COMPANY, LLC,
 NBCUNIVERSAL MEDIA, LLC,
 UNIVERSAL TELEVISION LLC, and OPEN
 4 BUSINESS PRODUCTIONS, LLC,

                Plaintiffs,

        v.

 DAVID R. GOODFRIEND and SPORTS
 FANS COALITION NY, INC.,

                Defendants.


                    JOINT STIPULATION AND [PROPOSED] ORDER
                       MODIFYING CASE SCHEDULING ORDER

       Plaintiffs, American Broadcasting Companies, Inc., Disney Enterprises, Inc., Twentieth

Century Fox Film Corporation, CBS Broadcasting Inc., CBS Studios Inc., Fox Television

Stations, LLC, Fox Broadcasting Company, LLC, NBCUniversal Media, LLC, Universal

Television LLC, and Open 4 Business Productions, LLC (“Plaintiffs”), and Defendants, David

R. Goodfriend and Sports Fans Coalition NY, Inc. (“Defendants”), by and through their counsel,

respectfully submit this Joint Stipulation and Proposed Order Modifying the Scheduling Order in

the above-captioned matter.

       On January 31, 2020, this Court entered an initial Scheduling Order with deadlines set

through the close of expert discovery on September 11, 2020. The Court also scheduled a status
            Case 1:19-cv-07136-LLS Document 66 Filed 05/12/20 Page 2 of 3



conference for June 19, 2020 to assess the progress of the case and set the remaining case

schedule.

       The parties request a two-month extension of the deadlines set forth below because of the

impact of the disruptions caused by the COVID-19 health crisis, including local government

restrictions on out-of-home activities. Counsel for the parties have conferred about the effect of

these circumstances upon the case’s schedule. The parties request that the Court retain the June

19, 2020 status conference (telephonic or in person, as the Court directs) to assess the case’s

progress. This is the first time the parties have sought an extension or modification to the case

schedule.

       IT IS HEREBY STIPULATED AND AGREED, subject to the Court’s approval, that the

following deadlines are extended pursuant to the table below:

 Event                             Current Deadline                 New Deadline

 Status conference                 Friday, June 19                  Unchanged

 Fact discovery completed          Friday, June 19                  Friday, August 14

 Burden-of-proof expert reports    Friday, July 17                  Friday, September 11

 Rebuttal expert reports            Friday, August 14               Friday, October 9

 Expert discovery completed         Friday, September 11            Friday, November 6




                                                 2
        Case 1:19-cv-07136-LLS Document 66 Filed 05/12/20 Page 3 of 3



Dated: May 12, 2020                                Respectfully submitted,


/s/ Elizabeth E. Brenckman                         /s/ Thomas G. Hentoff
R. David Hosp                                      Gerson A. Zweifach
Elizabeth E. Brenckman                             Thomas G. Hentoff (pro hac vice)
ORRICK, HERRINGTON & SUTCLIFFE LLP                 Joseph M. Terry (pro hac vice)
51 West 52nd Street                                WILLIAMS & CONNOLLY LLP
New York, NY 10019                                 725 Twelfth Street, N.W.
Tel: (617) 880-1886                                Washington, DC. 20005
      (212) 506-3535
dhosp@orrick.com                                   650 Fifth Avenue
ebrenckman@orrick.com                              Suite 1500
                                                   New York, NY 10019
Mark S. Puzella (pro hac vice)
Sheryl Koval Garko (pro hac vice)                  Tel: (202) 434-5000
222 Berkeley Street, Suite 2000                    gzweifach@wc.com
Boston, MA 02116                                   thentoff@wc.com
Tel: (617) 880-1896                                jterry@wc.com
     (617) 880-1919
mpuzella@orrick.com                                Attorneys for All Plaintiffs/Counterclaim
sgarko@orrick.com                                  Defendants

Mitchell L. Stoltz                                 Paul D. Clement (pro hac vice)
Electronic Frontier Foundation                     Erin E. Murphy (pro hac vice)
815 Eddy Street                                    KIRKLAND & ELLIS LLP
San Francisco, CA 94109                            1301 Pennsylvania Avenue, NW
Tel: (415) 436-9333                                Washington, DC 20004
mitch@eff.org
                                                   Tel: (202) 389-5000
Attorneys for Defendants David R. Goodfriend       paul.clement@kirkland.com
and Sports Fans Coalition NY, Inc.                 erin.murphy@kirkland.com

                                                   Attorneys for Plaintiffs Fox Television
                                                   Stations, LLC and Fox Broadcasting
                                                   Company, LLC

On this ____ day of May, 2020,

Approved By:


________________________________
The Honorable Louis L. Stanton
United States District Judge



                                               3
